Citation Nr: 1646716	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision in the right eye (previously claimed as eye injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that declined to reopen a claim for service connection for loss of vision in the right eye, previously claimed as eye injury. 

In October 2015, the Board reopened the claim and remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, a traumatic injury to the right eye occurred during service in Korea in 1954. 

2.  The Veteran's right eye corneal scar, diagnosed as an anterior synechia or inferior limbal scar, is a residual of that injury.  

3.  The Veteran's loss of vision in the right eye, measured as "no light perception," is a residual of cataract, retinal detachment, and corrective surgery many years after service and was not caused or aggravated by traumatic injury or any other aspect of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for corneal scar of the right eye are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for loss of vision of the right eye are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim for service connection for residuals of an injury to the right eye.  No further notice and assistance is required.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Army infantryman with service in Korea in 1954.  He contended in a June 2012 claim and in an October 2012 statement that he experienced a loss of vision in the right eye as a consequence of a puncture injury sustained in a fall on a mountainside while serving in Korea in 1954 in Company E, 19th Regiment, 24th Infantry Division.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his October 2012 statement, the Veteran described the circumstances of his duties as an infantryman in the field, an injury to his right eye from a tree branch or stick causing bleeding, and subsequent treatment in the field and at the 121St Medical Evacuation Hospital in Seoul in August and September 1954.   

The Veteran's service personnel and treatment records could not be recovered as they are suspected of destruction in a 1973 fire at the archive.  However, the Veteran's Report of Separation from the Armed Forces of the United States (Form DD 214) is of record and confirms the Veteran's service in Korea in 1954.  The report of a January 1955 physical examination is of record.  Examiners noted right eye distance visual acuity as 20/50 correctable to 20/20 with no ophthalmologic abnormalities.  There was no restriction of duty because of vision and no entries in the section of the report for a history of injuries.  

In January 1974, the RO denied service connection for a right eye condition because there was no evidence of record of a right eye disability.  

In May 1979, the Veteran sought treatment at a VA ophthalmology clinic for declining vision in his right eye that started two years earlier.  An ophthalmologist noted visual acuity in the right eye as "count fingers x 2 feet."  Lens and cornea were "clear."  He also noted an inferior peripheral anterior synechia and provided a drawing that indicated defects of the retina of the right eye.  An anterior synechia is an adhesion of the base of the iris to the cornea, producing an occlusion of the chamber angle that may occur after perforation from trauma.  Dorland's Illustrated Medical Dictionary, 1837 (30th Ed. , 2003).  The ophthalmologist noted that the Veteran required a "scleral buckle" procedure.  This procedure is a technique to repair a detached retina.  Dorland's at 258.    

In October 1980, the RO reopened the claim but denied service connection on the merits because records of the injury in service could not be located.  However, the archive agency advised that searches were not possible without the Veteran's unit assignment which had not been provided.  In March 1982, the Board affirmed the decision. 

The Veteran sought to reopen the claim in June 2012 and authorized the recovery of records from two private eye care providers.

In March 2006, a private ophthalmologist diagnosed a visually significant cataract of the right eye, and the Veteran underwent phacoemulsification of the right lens with posterior chamber intraocular lens implant.  In an October 2006 follow-up, the Veteran reported declining "hazy like vision in the right eye" and in April 2007 reported seeing only darkness.  The ophthalmologist noted "no light perception" (NLP).  

In July 2007, another private ophthalmologist noted the Veteran's report of some visual acuity in the right eye prior to the cataract extraction that got worse thereafter.  The ophthalmologist also noted the Veteran's report of a history of "wire trauma" in the right eye at age 17, which would have been in 1949, and "while at war" which would have been in 1953-54.   It is not clear whether there were two injuries or just confusion over the time of a single injury.  Visual acuity in the right eye was NLP.  

In July 2013, the RO declined to reopen the claim because the evidence did not address an unestablished fact, presumably an injury or disease in service.  In October 2015, the Board found that the private medical records were new and were material because they contained diagnoses not previously considered that raised a reasonable possibility of substantiating the claim, citing Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").  The Board remanded the claim for the RO to (1) request from the appropriate agency a search for records of treatment for an eye injury in 1954 at the Army Hospital in Seoul, Korea; and (2) provide the Veteran with a VA eye examination to determine the etiology of current right eye disabilities to include an opinion whether any diagnosed disorder was consistent with the Veteran's description of his injury, regardless of whether service records of the injury were recovered. 

In December 2015, the Appeals Management Center (AMC) initiated a request to the National Personnel Records Center (NPRC) using the Personnel Information Exchange System (PIES).  The AMC requested medical, dental, and Surgeon General's Office records and sick/morning reports for the 121st Medical Evacuation Hospital relevant to the Veteran up to December 31, 1954.  The AMC failed to provide the Veteran's unit identification as required by Veterans Benefits Manual, M21-1, Part III, iii, 2, E, 3.b.  In December 2015, NPRC responded that a search was not possible based on the information provided and that another request was necessary to include the Veteran's unit identification.  No further action is of record.  In a letter the same month, the RO advised the Veteran only that his service records had been destroyed in a fire in 1973.  

In January 2016, a VA optometrist noted a review of the electronic claims file and that the Veteran had previously been diagnosed with an inferior peripheral limbal corneal scar of the right eye.  Although he indicated that the date of diagnosis was "unknown," the diagnosis is similar to that noted by the VA ophthalmologist in May 1979.  The optometrist noted the Veteran's report of a right eye injury from a tree branch in a fall in Korea.  The Veteran reported that his eye and face were bloody and that he received hospital treatment for three to four days without surgery.  The Veteran reported that he had experienced right eye vision loss three years ago, which was not consistent with the earlier records of care.  The optometrist summarized those records, noting the discharge physical examination record of 20/50 correctable to 20/20 vision in 1955.  The optometrist noted the May 1979 report by the Veteran on the onset of decreased vision two years earlier followed by scleral buckle surgery for retinal detachment and the cataract surgery in March 2006. 

On examination, the optometrist noted NLP in the right eye with hazy view of the fundus.  The optometrist also noted the presence of the intraocular lens placement and the inferior limbal scar.   The optometrist diagnosed residuals of cataract surgery and lens placement, optic neuropathy, and other disc conditions and found that the NLP acuity was caused by a combination of the residuals of the cataract surgery and retinal detachment.  He found that the loss of vision was not caused by an injury in service because corrected distance vision was 20/20 in 1955, because the Veteran reported the onset of decreased acuity two years prior to the May 1979 treatment for detached retina, and because vision declined to NLP by optic neuropathy after the cataract surgery.  With normal vision at separation and retinal detachment over 20 years later, the optometrist found that the NLP was not caused by events in service.  

However, the optometrist also found that the corneal scar noted during the eye examinations could be caused by the trauma described by the Veteran.  

If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, individual service records that might show an injury or treatment in service were destroyed in government custody, and there has not been substantial compliance with the Board's directions for a search for alternate records.  This claim has been pending for more than four years and has been granted advance on docket status because of the Veteran's advanced age.  He consistently and credibly reported the circumstances of his injury on every private and VA examination, and the January 2016 VA optometrist found that the nature of the corneal scar is consistent with trauma.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran did sustain a traumatic injury to the right eye in service and that his corneal scar, diagnosed as an anterior synechia or inferior limbal scar, is a residual of that injury.  Therefore, and to this extent only, service connection for a corneal scar is warranted. 

However, service connection for loss of vision of the right eye is not warranted.  Although the Veteran sincerely believes that the injury in service led to the declining loss of vision two years prior to the retinal surgery and ultimately to NLP after the cataract surgery, this determination is a complex medical matter requiring clinical training and experience.   The Board places greater probative weight on the observations of the private ophthalmologists, one of whom noted the corneal scar, but diagnosed and treated cataracts and retinal detachment.  The Board places greatest probative weight on the finding of the VA optometrist in January 2016 who reviewed the entire history including the normal correctable vision in 1955, examined the Veteran, and found that the cataract, retinal detachment, and corrective surgery for these abnormalities were the causes for the loss of vision in the right eye but were not residuals of trauma in service.   

The assignment of an appropriate rating for the degree of disability imposed by the right eye corneal scar is the responsibility of the agency of original jurisdiction in the first instance.  
	  

ORDER

Service connection for a corneal scar of the right eye is granted.  

Service connection for loss of vision of the right eye is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


